Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference number 141, as the description at several occurrences in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-17 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(b) as being anticipated by Lv (USPgPub 2017/0153480 (which corresponds to CN 105093708, of record).
As to claims 1-7 and 19, Lv discloses (at least Figs. 1-3) applicant’s claimed display device (LCD) including a display panel LCD panel), the display pane including:
a first substrate (21) (equivalent to a first substrate), 
a second substrate (11) (equivalent to a second substrate) arranged opposite to the second substrate 21, 

a common electrode (24) formed on the color photoresist layer,
a data line (141) formed on the second substrate, and
a common electrode lines (146) being located at two sides of the data line, 
wherein the common electrode is provided with a first recess (groove) on the first substrate, the first recess (groove) being recessed in toward the first substrate and corresponds to the position of the data line on the second substrate, and 
wherein a width of the first recess is greater than a width of the data line.
As to method claims 9-17, Since Lv’s disclosed display panel  includes all product features as recited in applicant’s product claims 1-7, Lv’s disclosed panel is considered as formed by the method as recited in applicant’s method claims 9-17. The artisan seeking the apparatus claim would necessarily perform the method as claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lv, as applied to claims 1 and 9.
As to claims 8 and 18, it would have been obvious to one of ordinary skill in the art to provide the thickness of the photoresist layer in the range of 0.4μm to 0.8μm, since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable thickness of the photoresist layer involves only routine skill in the art. In re Aller, 105 USPQ 233.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879